DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 18-20 are pending, and are being examined on the merits.

Response to Restriction Requirement
The Amendment filed August 26, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 18-20) in the reply filed on August 26, 2022 is acknowledged.
Claims 8-17 are withdrawn (and now canceled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.
The requirement is still deemed proper is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement submitted June 22, 2020 has been considered.

Drawings
The drawings are objected to because of the following informality: Fig. 3 shows a double-stranded nucleic acid sequence. According to the specification (para. 50), the 5’ end sequence (i.e., the top strand) is designated as SEQ ID NO: 1, however, the bottom strand is not identified by a sequence identifier. Double-stranded sequences should be represented by two single-stranded sequences in the sequence listing, with each strand identified by a sequence identifier. See MPEP 2423.03. Thus, the bottom strand in Fig. 3 should also be identified with a sequence identifier. In addition, the sequence identifier may be presented in either the drawing itself, or the description of drawings in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, embedded hyperlinks appear at least at paras. 63, 143, 149, 150, 239, 411, 416, 417, 604 and 618.

Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Para. 110 shows a double-stranded nucleic acid sequence. The specification identifies 
the sequence as SEQ ID NO: 1, however, SEQ ID NO: 1 in the sequence listing corresponds only to the top strand of the double-stranded sequence in para. 110. Double-stranded sequences should be represented by two single-stranded sequences in the sequence listing, with each strand identified by a sequence identifier. See MPEP 2423.03. Thus, the bottom strand para. 110 should also be identified with a sequence identifier.

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The specification does not include an incorporation-by-reference paragraph.

	Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, each of the two instances (ll. 1, 3) of “double stranded” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
Claim 3 recites the limitation “wherein two or more backbones are provided”, the meaning of which is unclear. Claim 1, from which claim 3 depends, already requires multiple backbones (e.g., “providing … backbone … molecules [plural]” in l. 3). Therefore, it is not clear if the claim 3 recitation of “two or more backbones” is simply reiterating the claim 1 requirement for multiple backbones, or if there is a distinction between the claims 1 and 3 backbones, e.g., that claim 3 is requiring different backbones. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claims 4 and 19-20 depend directly or indirectly from claim 3, and consequently incorporate the indefiniteness issues of claim 3.

Lack of antecedent basis rejections
Claim 1 contemplates both producing one concatemer (“producing a [singular] concatemer”) and producing one or more concatemer(s) (“sequencing said at least one concatemer”), while claim 2 contemplates only multiple concatemers (“said concatemers [plural]”). Accordingly, there is insufficient antecedent basis for the “at least one concatemer” limitation in claim 1, and it is unclear whether there is sufficient antecedent basis for the plural “said concatemers” limitation in claim 2.
Claims 2-7 and 18-20 depend directly or indirectly from claim 1, and consequently incorporate the lack of antecedent basis issues of claim 1.
Claim 18 depends from claim 2, and consequently incorporates the lack of antecedent basis issues of claim 2.
 In addition, claim 2 is rejected both based on its dependency from claim 1, and independently due to the recitation of “multiple concatemers” therein.
The references to concatemers in claims 1 and 2 should be amended so that they consistently refer to a single concatemer, one or more concatemers, or multiple concatemers.

Claim 6 recites the limitation "specific ligation compatible … ends" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 6 depends, recites ends that are ligation compatible, but does not recite specific ends that are ligation compatible. Claims 18-20 each similarly recite "specific ligation compatible … ends", which lacks antecedent basis for the same reason.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claim 3 recites the limitation “wherein two or more backbones are provided”, the meaning of which is unclear, as noted above. To the extent that claim 3 is simply reiterating the claim 1 requirement for multiple backbones, then claim 3 does not further limit claim 1, and is in improper dependent form.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shendure (US Patent App. Pub. No. 2010/0069263)1 in view of Travers (US Patent App. Pub. No. 2015/0159196) and Thibault (Production of DNA minicircles less than 250 base pairs through a novel concentrated DNA circularization assay enabling minicircle design with NF-kB inhibition activity, Nucleic Acids Research, 45(5): 1-11, 2016).

	Regarding independent claim 1, Shendure teaches a collection of double-stranded DNA molecule backbones of a length of 20 - 1000 nucleotides that comprise 5' ends that comprise a part of a first restriction enzyme recognition site at the extreme end and 3' ends that comprise the other part of a first restriction enzyme recognition site at the extreme end (paras. 75, 77, 135; Fig. 10: 606, 608, R1, R2), and which 5' and 3' ends are ligation compatible with each other and form a restriction enzyme recognition (first restriction enzyme) site when self-ligated (para. 135; Fig. 10: 606, 608, R1, R2) and wherein each of said backbones comprises: a linker; wherein said linker comprises a sequence of 20-900 nucleotides (paras. 75, 77, 135; Fig. 10). In addition, regarding the linker, the instant specification teaches that the linker is a dedicated part of the backbone, the sequence of which is tailored to adjust the flexibility of the backbone (para. 140). The modifications taught by Shendure meet this requirement. For example, Shendure teaches a range of lengths for the target fragment and another range for the backbones (paras. 75, 77). The ordinary artisan understands that the length of the backbone has to be adjusted to accommodate a target insert of a particular length, so that the resulting backbone plus target molecule can circularize. Since the length of the backbone has to be adjusted based on the length of the target insert, then the sequence is also adjusted (at least, because it is shortened or lengthened). Thibault also specifically teaches that the bendability/flexibility depends on the sequence (p. 2, left col., para. 2).
	Shendure additionally teaches using these DNA backbones in a method for preparing double-stranded DNA molecules for sequencing comprising providing the backbones and the target DNA, where the backbones and target DNA have 5’ and 3’ ends that are ligation compatible with each other (Fig. 10, para. 138) and where the target DNA is 20-300 base pairs (paras. 75, 140), and further ligating the target DNA to the backbone in the presence of a ligase (para. 205, Table 1) and a restriction enzyme that cuts the restriction enzyme recognition site (Fig. 10, para. 135), thus creating a DNA circle comprising a backbone and target DNA molecule (Fig. 10). Shendure additionally teaches producing a concatemer DNA molecule comprising an ordered array of copies of said at least one DNA circle and sequencing the concatemer (paras. 119, 138). 
	Shendure implicitly teaches the limitation requiring that the target-backbone junction cannot be recognized/cut by the restriction enzyme that cuts the restriction enzyme site that is formed by self-ligation of a backbone. For example, Fig. 10 shows a circular construct that has been restriction digested and then re-circularized. The re-circularized construct is then amplified with primers. The ordinary artisan would understand that the target-backbone junction remains intact through the amplification step, and it would not do so if the junction is recognized/cut by the restriction enzyme.
Shendure also implicitly teaches the limitation requiring that said target DNA with 5' and 3' ends are in a form that prevents self-ligation. For example, Shendure teaches that the target fragments can be randomly fragmented genomic DNA or a cDNA library. The ordinary artisan understands that randomly fragmented genomic DNA or cDNA would not be able to self-ligate.
	Regarding the limitations requiring that said form that allows self-ligation is a 5'-phosphate group of one DNA terminus and 3'- hydroxyl of another, and 2Serial No. 16/771,653that said form that prevents self-ligation is a 5'-hydroxyl of one DNA terminus and 3'- hydroxyl of another, Travers teaches adding a 5’ phosphate to a nucleic acid to allow ligation (paras. 109, 111-112). Travers also implicitly teaches that without the 5’ phosphate, that is with hydroxyl groups on both 5’ and 3’ ends, ligation will not occur (paras. 109, 111-112). This principle is also known in the art.

	Regarding the limitation requiring producing a concatemer DNA molecule through rolling circle amplification, Shendure suggests using RCA as it teaches a kit comprising RCA enzymes that is useful for performing the method (para. 164). In addition, Travers specifically teaches RCA (para. 124).

	Shendure does not teach the limitation that requires the backbone to have a flexibility score of 10 or more. Thibault teaches producing DNA minicircles with less than 250 base pairs that can be used for a variety of research and therapeutic applications (e.g., abstract). Thibault teaches that efficient circularization reactions can be accomplished by increasing DNA bendability/flexibility (p. 2, left col., para. 2). For example, Thibault teaches an embodiment where a particular molecule produces only linear species, but, after a treatment intended to increase flexibility of the molecules, the circular species are produced nearly 90% of the time (p. 5, left col. para. 1). While Thibault also does not specifically teach the recited flexibility score, the ordinary artisan would understand from the teachings of Thibault that the flexibility of the backbone is a critical feature in its ability to circularize, and its efficiency in doing so. Thibault also teaches approaches for increasing the flexibility of such molecules. Thus, the ordinary artisan would be able to optimize the flexibility score through routine experimentation to customize the DNA backbones as needed.

Regarding dependent claim 2, Travers additionally teaches sequencing the concatemers by long read sequencing (para. 87).
	
	Regarding dependent claims 3-4, Shendure additionally teaches providing two or more backbones (para. 75), as recited in claim 3, and that the at least two backbones comprise a unique identifier sequence (barcode) (paras. 45, 135; Fig. 10: 606, 608, R1, R2), as recited in claim 4. 

Regarding dependent claims 6 and 18-20, Shendure additionally teaches that the ligation compatible 5’ and 3’ ends are blunt ends (para. 182, Fig. 10).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shendure and incorporate the ligation and sequencing techniques of Travers. Shendure teaches the need both for various ligation steps in the method of preparing the DNA backbones plus target inserts. Shendure also teaches the need for sequencing long oligonucleotides. However, Shendure does not teach either the specific recited ligation techniques or sequencing techniques. However, Travers teaches these techniques and they are known in the art as being suitable for these intended uses and are thus prima facie obvious. See MPEP 2144.07. The ordinary artisan would have an expectation of success in using the Travers techniques as Shendure does not limit the ligation or sequencing techniques that may be used in the method. In addition, regarding the flexibility score limitation, in view of the teachings in Thibault of the criticality of the molecule flexibility, it would have been obvious for the ordinary artisan to try backbones with various flexibility scores in order to customize the method as needed through routine experimentation. The ordinary artisan would have had an expectation of success as Shendure teaches that the backbones can have various compositions.

Regarding claim 5, as noted above in claim 1, Shendure plus Travers and Thibault teach 
that a backbone needs to be flexible enough to function in the ligation step, and teaches that flexibility is known to depend on, at least, the nucleotide sequence and length. The ordinary artisan could use this to modify the vector as appropriate and the modified sequence would be a “linker”. It would have been obvious to the ordinary artisan to avoid repeated sequences or self-complementary sequences since the former would compromise amplification and/or sequencing, and the latter would potentially compromise the ligation step by possibly leading to secondary structure in the backbone.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Shendure plus Travers and Thibault, discussed above, and incorporate the design features recited in claim 5. The ordinary artisan would have been motivated to do so to customize the backbone as needed through routine optimization, and would have had an expectation of success as Shendure teaches that the backbones can have various compositions.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shendure (US Patent App. Pub. No. 2010/0069263)2 in view of Travers (US Patent App. Pub. No. 2015/0159196) and Thibault (Production of DNA minicircles less than 250 base pairs through a novel concentrated DNA circularization assay enabling minicircle design with NF-kB inhibition activity, Nucleic Acids Research, 45(5): 1-11, 2016) as applied to claim 1 above, and further in view of Ramos (pELMO, an optimized in-house cloning vector, AMB Expr, 7(26): 1-8, January 24, 2017) and Palatinszky (Preferential ligation during TA-cloning of multitemplate PCR products – A factor causing bias in microbial community structure analysis, J Microbiol Methods, 85(2): 131-136, 2011).

Regarding claim 7, Ramos teaches comparing target DNA capture efficiency between 
backbones to assess the target DNA capture efficiency. Specifically, Ramos teaches comparing the target capture efficiency of the pELMO (“test”) vector with that of pGEM-T Easy (“control”) vector to compare cloning efficiency (p. 3, left col., para. 2 to p. 3, right col., para. 1). In addition, Palatinszky teaches that capture efficiency varies with, e.g., insert size (p. 135, left col., para. 3). 

Prior to the effective filing date of the claimed invention, it would have been prima facie 
obvious to practice the method of Shendure plus Travers and Thibault, discussed above, and incorporate the capture efficiency assessment of Ramos and Palatinszky. As noted above, Shendure plus Travers and Thibault teach that a backbone needs to be flexible enough to function in the ligation step, and teaches that flexibility is known to depend on, at least, the nucleotide sequence and length, and would have optimized the backbones accordingly. The ordinary artisan would have been additionally motivated to assess the capture efficiency of the various backbones during the optimization process to identify desirable backbones. The ordinary artisan would have had an expectation of success of the cited references teach that backbones can be optimized in a variety of ways.


	
Conclusion
Claims 1-7 and 18-20 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shendure was cited in the Information Disclosure Statement submitted June 22, 2020.
        2 Shendure was cited in the Information Disclosure Statement submitted June 22, 2020.